PER CURIAM.
[1] This is a suit in equity in the District Court of the United States for the District of Porto Rico by a citizen of Spain domiciled in Porto Rico against a defendant, also resident in Porto Rico. We must of our own motion inquire as to the jurisdiction. Railway Co. v. Swan, 111 U. S. 379, 4 Sup. Ct. 510, 28 L. Ed. 462; Grand Trunk Railway Co. v. Twitchell, 59 Fed. 727, 8 C. C. A. 237.
[2] Plainly this case is governed by the decision of the Supreme Court in Porto Rico Railway, Light & Power Co. v. Diaz Mor, 253 U. S. -, 40 Sup. Ct. 516, 64 L. Ed. — , decided June 1, 1920. The case must be dismissed for want of jurisdiction.
The decree of the District Ccurt is set aside, and the case is remanded to that court, with directions to dismiss the bill for want of jurisdiction, without costs, and without prejudice to either party.